Citation Nr: 0739098	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  95-42 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code. 

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1990 to May 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1995 determination of the 
Buffalo, New York, regional office (RO) of the Department of 
Veterans Affairs (VA).  Although jurisdiction was at one 
point transferred to the Indianapolis, Indiana RO, it has now 
been returned to the Buffalo RO.  

This case was previously before the Board in June 2003, when 
it was remanded for additional development.  The requested 
development has been completed, and the case has been 
returned to the Board for further review.  


FINDINGS OF FACT

1.  The veteran's initial period of service was from July 11, 
1990 to December 20, 1992, which is just over 29 months of 
his three year obligation.  

2.  The veteran's period of service which ended on May 31, 
1995 is characterized as Under Honorable Conditions 
(General), which is not considered to be an honorable 
discharge for purposes of Chapter 30 eligibility.  

3.  The veteran is not service connected for any disability, 
and the evidence does not show that had a physical condition 
that interfered with the performance of his duties. 


CONCLUSION OF LAW

The veteran has not met the basic eligibility criteria for 
entitlement to educational assistance under Chapter 30, Title 
38, United States Code.  38 U.S.C.A. § 3011 (West 2002); 38 
C.F.R. § 21.7042 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000. The VCAA provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

The June 2003 remand requested in part that the veteran 
receive notification of the relevant portions of the VCAA.  
The veteran was provided with a copy of 38 C.F.R. § 3.159 in 
the May 2006 supplemental statement of the case, which 
describes the duties of VA to the veteran, as well as his 
rights and responsibilities.  

However, upon further review, it is not clear that such 
notice is required in this case since the benefits sought are 
found in Chapter 30 of Title 38, United States Code.  See 
Simms v. Nicholson, 19 Vet. App. 453, 456 (2006) (holding 
that the VCAA applied only to the award of benefits under 
Chapter 51 of 38 U.S.C.A.; Barger v. Principi, 16 Vet. App. 
132, 138 (2002) ("the notice and duty to assist provisions of 
the [VCAA]...are relevant to a different Chapter of Title 38 
and do not apply to this appeal").

The Board first notes that this issue turns on statutory 
interpretation.  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this appeal, 
the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 
129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 
30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).  
Further, there is no evidentiary development to be 
undertaken.  The pertinent records regarding the veteran's 
service are of record, in part due to the development 
requested by the Board in June 2003.  As such, no further 
action is required pursuant to the VCAA.

The veteran contends that he has met the requirements for 
basic eligibility for educational assistance under Chapter 
30, Title 38, of the United States Code.  He notes that he 
has a period of honorable service which ended in December 
1992.  Furthermore, he states that although the discharge for 
his second period of service is a general discharge under 
honorable conditions due to unsatisfactory performance, he 
argues that his unsatisfactory performance was based on 
failing physical fitness testing, which was the result of a 
left knee disability he sustained during service.  Therefore, 
the veteran believes that he has met the requirements for 
basic eligibility for chapter 30 benefits. 

In pertinent part, VA law and regulation, 38 U.S.C.A. § 3011 
and 38 C.F.R. § 21.7042, provide that an individual may 
establish eligibility for basic educational assistance based 
on service on active duty under the following terms, 
conditions and requirements.

The individual must after June 30, 1985, either (i) First 
become a member of the Armed Forces, or (ii) First enter on 
active duty as a member of the Armed Forces. 38 C.F.R. § 
21.7042(a)(1).

Except as provided in 38 C.F.R. § 21.7042(a)(5) the 
individual must (i) Serve at least three years of continuous 
active duty in the Armed Forces, or (ii) In the case of an 
individual whose initial period of active duty is less than 
three years, serve at least two years of continuous active 
duty in the Armed Forces.  38 C.F.R. § 21.7042(a)(2).

Except as provided in 38 C.F.R. § 21.7042(a)(6), the 
individual before completing the service requirements of this 
paragraph must either (i) Complete the requirements of a 
secondary school diploma (or an equivalency certificate), or 
(ii) Successfully complete twelve semester hours in a program 
of education leading to a standard college degree.  38 C.F.R. 
§ 21.7042(a)(3).

After completing the service requirements of this paragraph 
the individual must (i) Continue on active duty, or (ii) Be 
discharged from service with an honorable discharge, or (iii) 
Be released after service on active duty characterized by the 
Secretary concerned as honorable service, and (A) Be placed 
on the retired list, or (B) Be transferred to the Fleet 
Reserve or Fleet Marine Corps Reserve, or (C) Be placed on 
the temporary disability retired list, or (iv) Be released 
from active duty for further service in a reserve component 
of the Armed Forces after service on active duty 
characterized by the Secretary concerned as honorable 
service.  38 C.F.R. § 21.7042(a)(4).

An individual who does not meet the requirements of paragraph 
(a)(2) of this section is eligible for basic educational 
assistance when he or she is discharged or released from 
active duty (i) For a service-connected disability, or (ii) 
For a medical condition which preexisted service on active 
duty and which VA determines is not service connected, or 
(iii) Under 10 U.S.C.A. § 1173 (hardship discharge), or (iv) 
For convenience of the government (A) After completing at 
least 20 continuous months of active duty if his initial 
obligated period of active duty is less than three years, or 
(B) After completing 30 continuous months of active duty if 
his initial obligated period of active duty is at least three 
years, or (v) Involuntarily for the convenience of the 
government as a result of a reduction in force, as determined 
by the Secretary of Transportation with respect to the Coast 
Guard when it is not operating as a service in the Navy, or 
(vi) For a physical or mental condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty, as determined by the 
Secretary of Transportation with respect to the Coast Guard 
when it is not operating as a service in the Navy.  38 C.F.R. 
§ 21.7042(a)(5). 

The evidence includes the veteran's DD Form 214.  This 
indicates that the veteran served from July 11, 1990, to May 
31, 1995.  His character of service was Under Honorable 
Conditions (General).  The separation code was LHJ, which 
represents unsatisfactory performance.  This is confirmed by 
the narrative reason for separation contained on the DD Form 
214, which was also Unsatisfactory Performance.  This form 
also indicates that the veteran had an immediate reenlistment 
during this period, for which the dates of service were July 
11, 1990, to December 20, 1992.  

The veteran has submitted a notarized photocopy of a 
certificate of Honorable Discharge from the Armed Forces of 
the United States of America.  This shows that the veteran 
was honorably discharged from the United States Army on 
December 20, 1992.  

On the veteran's July 1995 Application for VA Education 
Benefits, VA Form 22-1990, he states that the date he 
completed his first obligated period of service was July 10, 
1993.  A second Application for VA Education Benefits, VA 
Form 22-1990 received in August 1995 states that the date he 
completed his first obligated period of service was December 
20, 1992.  

The veteran's military personnel records have been obtained 
and reviewed in conjunction with his appeal.  These records 
include the veteran's performance reports, counseling 
records, and the records pertaining to his May 1995 
discharge.  His service medical records have also been 
obtained and reviewed.  

The Board finds that the veteran does not have the qualifying 
service necessary for basic eligibility for educational 
assistance benefits under Chapter 30.  Although his first 
period of service ended with an honorable discharge, it was 
not lengthy enough to qualify for educational assistance.  
The character of service for the second period is not 
considered to be honorable.  

The record indicates that the veteran's initial obligation 
upon his July 11, 1990 enlistment was for a three year period 
of service.  The veteran acknowledged this in his July 1995 
application in which he stated that his initial obligated 
period of service ended on July 10, 1993.  Prior to 
completing this three year period of service, the veteran was 
honorably discharged on December 20, 1992.  

While the record indicates the December 20, 1992 discharge 
was a conditional discharge to allow the veteran to reenlist, 
such a discharge is considered to be for the convenience of 
the government.  See M-22-4, Part V, para. 1.17(e)(4).  This 
initial obligated period of service ended on December 20, 
1992, which is just over 29 months from the date of his 
initial enlistment.  When a veteran is discharged early for 
the convenience of the government, he must finish 30 months 
out of his initial three year period of service in order to 
qualify.  Therefore, while the veteran received an honorable 
discharge for this period, it did not meet the required 
service of 30 months out of the initial three year commitment 
needed for basic eligibility.  38 C.F.R. § 21.7042(a)(5).

Similarly, the period of service which ended on May 31, 1995 
does not provide the veteran with basic eligibility for 
Chapter 30 benefits.  

The veteran's DD Form 214 shows that his service upon his May 
31, 1995 discharge from service was characterized as Under 
Honorable Conditions (General).  This is considered to be a 
less than honorable discharge.  See M-22-4, Part V, para. 
1.17(e)(2).  An honorable discharge or honorable service is 
required for basic eligibility.  Therefore, this does not 
constitute qualifying service.  C.F.R. § 21.7042(a)(4).

At this juncture, the Board notes that it has considered the 
veteran's contentions that the unsatisfactory service which 
led to his the May 31, 1995 discharge Under Honorable 
Conditions was the result of a physical disability.  He 
states that his performance was considered unsatisfactory 
because he failed his physical fitness requirements, but that 
this was the result of a knee injury he sustained during 
service.  He believes that this meets the exception found at 
38 C.F.R. § 21.7042(a)(5)(vi) for a physical condition that 
interfered with the performance of duty.  

The May 1995 records from the proceedings pertaining to the 
veteran's discharge from service confirm that the specific 
factual reason for the action recommended was that he had 
failed two consecutive Army physical fitness tests.  However, 
a January 1995 General Counseling Form shows that the veteran 
was counseled after failing to complete a two mile run in the 
required time.  A second General Counseling Form completed 
April 10, 1995 shows that the veteran had failed the two mile 
run on April 7, 1995.  This was noted to be his second 
consecutive failure.  

In contrast, the veteran's service medical records show that 
he was seen for a left knee injury incurred while playing 
soccer on April 28, 1995.  This was more than three weeks 
after the veteran had failed his runs.  An X-ray study was 
negative, and the veteran was positive only for pain with 
straight leg raising.  Follow up records dated May 3, 1995 
include an assessment of a knee contusion.  The May 1995 
discharge examination was negative for a left knee 
disability, and the veteran denied all relevant findings 
pertaining to his lower extremities on a Report of Medical 
History obtained at that time.  The service medical records 
are negative for any complaints or treatment pertaining to 
the left knee prior to April 28, 1995.  The Board must 
conclude that the evidence does not support the veteran's 
contentions that a left knee disability interfered with the 
performance of his duties and resulted in his early discharge 
under honorable conditions following unsatisfactory 
performance.  Finally, the Board notes service connection has 
not been established for a left knee disability or any other 
disability, and there is no basis for entitlement to basic 
eligibility resulting from a physical condition.  38 C.F.R. § 
21.7042(a)(5).

In reaching this decision, the Board notes that VA is bound 
by the findings of the service department on matters 
regarding character of discharge, and may not make its own 
character of discharge determination for a discharge that is 
less than honorable.  See M-22-4, Part V, para. 1.17(e)(2), 
Note 1.  The record indicates that the veteran has been 
provided with information as to how to seek a change in the 
character of discharge from the service department.  The 
veteran is free to seek an upgrade in his character of 
discharge to honorable, and to reapply if one is obtained.  


ORDER

The veteran does not have basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code; his appeal is denied. 




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


